Citation Nr: 0737392	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  03-35 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hepatitis B to include 
a liver transplant.


REPRESENTATION

Veteran  represented by:  Oklahoma Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1967 to April 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2002 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In August 2004, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.

In September 2006, the Board remanded the case for additional 
development.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).


FINDING OF FACT

Hepatitis B was not affirmatively shown to have been present 
during service, cirrhosis of the liver, a complication of 
hepatitis B, was not manifest to a compensable degree within 
one year of separation from active duty, and current 
Hepatitis B to included a liver transplant, first shown after 
the one-year presumptive period, is unrelated to a disease, 
injury, or event of active service origin. 


CONCLUSION OF LAW

Hepatitis B to include a liver transplant was not incurred in 
or aggravated by service; and cirrhosis of the liver, a 
complication of hepatitis B, as a chronic disease may not 
presumed to have incurred in service.  38 U.S.C.A. §§ 1110, 
1112, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in July 2002 and in October 2006.  The veteran 
was notified of the type of evidence needed to substantiate 
the claim of service connection, namely, evidence of an 
injury or disease or event, causing an injury or disease, 
during service; evidence of current disability; evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service.  The veteran was also informed that VA would obtain 
service records, VA records, and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records, 
or with his authorization VA would obtain any such records on 
his behalf.  

The veteran was asked to submit evidence, which would include 
that in his possession, in support of his claim.  The notice 
included the general provision for the effective date of the 
claim and for the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet.App. 473 (notice of the elements 
of the claim). 

To the extent that the VCAA notice about the provision for 
the effective date of the claim and the degree of disability 
assignable came after the initial adjudication, the timing of 
the notice did not comply with the requirement that the 
notice must precede the adjudication.  The procedural defect 
was cured as the RO provided content-complying VCAA notice 
and the claim was subsequently readjudicated as evidenced by 
the supplemental statement of the case, dated in August 2007. 
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded a VA 
examination in February 2004.  As the veteran has not 
identified any additional evidence pertinent to his claim, 
not already of record, and as there are no additional records 
to obtain, the Board concludes that the duty-to-assist 
provisions of the VCAA have been complied with. 




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background


The service medical records, including the reports of 
entrance and separation examination, contain no complaint, 
finding, or history of signs or symptoms of hepatitis B or 
chronic liver disease.  Sexual contact "overseas" was noted 
in November 1969. 

After service, private medical records disclose that in 
October 1992 the veteran complained of fatigue and nausea for 
about one week.  Diagnostic studies revealed hepatitis B.  
The veteran stated that he had returned from France and Spain 
a couple of months prior, but he denied sexual contact or 
exposure to blood.  In December 1993, history included acute 
hepatitis B after the veteran traveled to Spain.  A liver 
biopsy revealed aggressive chronic active hepatitis. 

In September 1995, following a review of the veteran's chart, 
a physician expressed the opinion that the veteran suffered 
from chronic hepatitis for a long time and that it may have 
been the result of a hepatitis infection contracted while 
traveling in 1992, or it may have preceded the trip and had 
been aggravated by reinfection.  

In November 1995, the veteran had an acute episode of 
hepatitis B with jaundice.  It was noted that he had been 
stationed in Taiwan 25 years prior.  The impression was 
hepatitis B infection, most likely from a remote beginning.  

Records of the Baylor University Medical Center disclose that 
in December 1995 the veteran was hospitalized for a liver 
transplant.  History included a diagnosis of hepatitis B in 
1992, a liver biopsy in 1993, revealing cirrhosis, and a one 
year decline in the veteran's energy level.  There was no 
history of blood transfusions or intravenous drug use, but 
there was a history of sexual activity in Taiwan in 1968 and 
1969 during service.  One consulting physician stated that 
the source of hepatitis B may have been the sexual contacts 
in Taiwan.  The impression was end-stage liver disease 
secondary to hepatitis B with liver transplant. 

In a statement, dated in April 2003, D.A.N., MD, noted that 
the veteran had been stationed in Taiwan 20 years prior to 
his liver transplant and that Taiwan was an endemic area for 
chronic hepatitis B, and although hepatitis B could be 
acquired in the United States, it was much less frequent.  
The physician expressed the opinion that the veteran's active 
duty service in Taiwan was most likely the source of his 
infection, as he had close approximation to the people of the 
island. 

On VA examination in February 2004, the veteran stated that 
he had 4 to 5 sexual contacts while stationed in Taiwan 
during service, but he did not have any illness during that 
time.  The examiner noted that the veteran had no risk 
factors for hepatitis B, and he never had a blood transfusion 
or been a blood donor.  The veteran had no history of drug 
use or having had a tattoo.  Following a review of the 
veteran's file to include the service medical records, the 
examiner diagnosed post-operative liver transplant secondary 
to chronic hepatitis B.  The examiner found no evidence of a 
diagnosis or symptoms related to hepatitis B while the 
veteran was in the service and no problems compatible with 
hepatitis B until he returned from Europe in 1992.  At the 
time, the etiology was undetermined with the veteran denying 
any known exposure to hepatitis other than the reported 
sexual contacts during service.  The examiner noted that the 
hepatitis B was first diagnosed more than 20 years after 
service discharge.  The examiner expressed the opinion that 
it was unlikely that the veteran's hepatitis B was due to the 
veteran being stationed in Taiwan during the military.  

In August 2004, the veteran testified that he was first 
diagnosed with hepatitis B in 1992.  He stated the belief 
that he contracted hepatitis B in Taiwan, which was very 
common, and he had no other risk factors for exposure to 
hepatitis B.  Also he offered medical articles, which show 
that hepatitis B was prevalent in Taiwan and that the virus 
could infect individuals through sexual contact, sharing of 
toothbrushes, razors, or kissing, and that an infected 
individual could be unaware of having hepatitis B as the 
virus could be dormant before becoming symptomatic.   



Principles of Service Connection

Service connection may be granted for a disability resulting 
from an injury or disease incurred or aggravated in military 
service.  38 U.S.C.A. § 1110. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Cirrhosis of the liver may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active military service. 38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Analysis

The veteran contends that he contracted hepatitis B through 
sexual contact while stationed in Taiwan during service.

On the basis of the service medical records, hepatitis B or 
chronic liver disease was not affirmatively shown to have 
been present.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

As chronicity in service is not otherwise adequately 
supported by the service medical records, then a showing of 
continuity of symptomatology after service is required to 
support the claim.

Hepatitis B was first documented in October 1992.  The 
absence of continuity of complaints from 1971 to 1992 is 
persuasive evidence against continuity of symptomatology.  38 
C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (It was proper to consider the veteran's 
entire medical history, including a lengthy period of absence 
of complaints.). 

Also, cirrhosis of the liver, a complication of hepatitis B, 
was documented in 1993, well beyond the one-year presumptive 
period for manifestation of cirrhosis of the liver as a 
chronic disease under 38 U.S.C.A. §§ 1112; 38 C.F.R. §§ 
3.307, 3.309.

As for service connection based on the initial documentation 
of the disability after service under 38 C.F.R. § 3.303(d), 
the medical evidence consists of post-service medical records 
starting in 1992, documenting acute hepatitis B following the 
veteran's return from Spain in 1992, as well as a history of 
sexual contacts in Taiwan during service.  

As for the cause of hepatitis B, the evidence in favor of the 
claim consists of the opinion of D.A.N., MD, who stated that 
the veteran's active duty service in Taiwan was most likely 
the source of his infection, as he had close approximation to 
the indigenous people.  

The evidence against the claim consists of the opinion of a 
VA physician, who examiner expressed the opinion that it was 
unlikely that the veteran's hepatitis B was due to the 
veteran being stationed in Taiwan during military service.  

The VA physician explained that although the veteran gave a 
history of 4 to 5 sexual contacts while stationed in Taiwan 
during service, he did not have any illness during that time 
and there was no evidence of a diagnosis or symptoms related 
to hepatitis B while the veteran was in the service and no 
problems compatible with hepatitis B until he returned from 
Europe in 1992.  

With regard to medical opinions, the credibility and weight 
to be attached to a medical opinion are within the Board's 
province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  Greater weight may be placed on one 
opinion over another depending on factors such as reasoning 
employed and whether or not, and the extent to which, the 
prior clinical records and other evidence were reviewed.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  

The private physician, who expressed the favorable opinion, 
did not address the fact that the veteran had acute hepatitis 
B after he returned from Europe in 1992 that progressed and 
resulted in the liver transplant in 1995.  In other words, 
acute hepatitis was first shown in 1992, 20 years after 
service, and the opinion basically omits what is a known fact 
about the onset of hepatitis as shown in the record and 
relies instead on the remote possibility that the veteran's 
presence in Taiwan was most likely the source of his 
infection, as he had close approximation to the indigenous 
people.  

As for the unfavorable opinion, the VA physician had reviewed 
the veteran's file and had addressed the known facts in the 
record and found no problems compatible with hepatitis B 
until the veteran returned from Europe in 1992.  The VA 
physician noted that the hepatitis B was first diagnosed more 
than 20 years after service discharge and that the veteran 
had sexual contacts during service.  The VA physician then 
stated that it was unlikely that the veteran's hepatitis B 
was due to the veteran being stationed in Taiwan during the 
military.  

As the value of a medical opinion is dependent, in part, upon 
the extent to which it reflects clinical data or other 
rationale to support the opinion, Bloom v. West, 12 Vet. App. 
185, 187 (1999), and as the medical opinion against the claim 
was based on a review of the entire record and contained a 
rationale for the opinion, which was consistent with the 
facts in the record, the Board finds that the opinion of the 
VA examiner, which opposes rather than supports the claim, 
more probative of the question of whether the hepatitis B to 
include a liver transplant, first diagnosed in 1992 after 
service, is related to the veteran's presence in Taiwan 
during service and the opinion outweighs the favorable 
opinion.  

As for the medical articles about the risks for hepatitis B, 
including the prevalence of hepatitis B in Taiwan, although 
the articles present a plausible link between hepatitis B and 
exposure to the virus that is endemic in Taiwan, the articles 
are less persuasive than the rejected favorable opinion.  

As for the veteran's statements and testimony, relating 
exposure to sexual contacts during service to hepatitis B, 
where as here, the question is one of medical causation, 
competent medical evidence is required to substantiate the 
claim because a lay person is not qualified through 
education, training, and expertise to offer an opinion on 
medical causation.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Therefore the veteran's 
statements and testimony are not competent evidence on the 
question of medical causation, that is, the relationship 
between hepatitis B and any sexual contacts during service. 

As the Board may consider only independent medical evidence 
to support its finding as to a question involving medical 
causation, which is not capable of lay observation, and as 
the preponderance of the evidence is against the claim of 
service connection for the reasons articulated, the benefit-
of-the-doubt standard of proof does not apply.  38 U.S.C.A. 
§ 5107(b). 


                                                                          
(The Order follows on the next page).





ORDER

Service connection for hepatitis B to include a liver 
transplant is denied.



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


